Case 2:18-cv-00311-JES-MRM Document 129 Filed 06/16/20 Page 1 of 9 PageID 1065




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

  SANDRA DRESSLER

  Plaintiff,                                       CASE NO.: 2:18-CV-311-FTM-99CM

  v.

  U.S. DEPARTMENT OF EDUCATION;
  BETSY DEVOS, in her official capacity As
  Secretary of the U.S. Department of Education;
  FLORIDA DEPARTMENT OF
  EDUCATION; NAVIENT CORPORATION;
  NAVIENT SOLUTIONS, LLC.;
  EDUCATION CREDIT MANAGEMENT
  CORPORATION; PIONEER CREDIT
  RECOVERY, INC.; EQUIFAX, INC.;
  EQUIFAX INFORMATION SERVICES,
  LLC.; and Does 1-10,

    Defendants.
                                      /


                               CASE MANAGEMENT REPORT

         1.      Meeting of Parties: Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), the
 parties listed below conferred via email on June 16, 2020and jointly prepared this Case
 Management Report:

                 Name                Counsel for (if applicable)

                                            Plaintiff

          Alexander Meier                   Defendant, Equifax Information Service LLC

                                            Defendants, Betsy DeVros and US Department of
                                            Education

          Richard B. Weinman                Defendant, Education Credit Management
                                            Corporation

          Marie T. Rivas                    Defendant, Florida Department of Education




 64418597v.1
Case 2:18-cv-00311-JES-MRM Document 129 Filed 06/16/20 Page 2 of 9 PageID 1066




          Barbara Fernandez and                           Defendants, Pioneer Credit Recovery Inc.
          Peter Hernandez                                 Navient Corporation and Navient Solutions, LLC

          2.         Initial Disclosures:

                   a.     Fed. R. Civ. P. 26(a)(1) as amended December 1, 2000 provides that
          "[e]xcept in categories of proceedings specified in Rule 26(a)(1)(E), or to the extent
          otherwise stipulated or directed by order, a party must, without awaiting a discovery request,
          provide to other parties: (A) the name and, if known, the address and telephone number of
          each individual likely to have discoverable information that the disclosing party may use to
          support its claims or defenses, unless solely for impeachment, identifying the subjects of
          the information; (B) a copy of, or a description by category and location of, all documents,
          data compilations, and tangible things that are in the possession, custody, or control of the
          party and that the disclosing party may use to support its claims or defenses, unless solely
          for impeachment; (C) a computation of any category of damages claimed by the disclosing
          party, making available for inspection and copying as under Rule 34 the documents or other
          evidentiary material, not privileged or protected from disclosure, on which such computation
          is based, including materials bearing on the nature and extent of injuries suffered; and (D)
          for inspection and copying as under Rule 34 any insurance agreement under which any
          person carrying on an insurance business may be liable to satisfy part or all of a judgment
          which may be entered in the action or to indemnify or reimburse for payments made to
          satisfy the judgment." Fed. R. Civ. P.26(a)(1). 1

 The parties (check one)

     X              have exchanged information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D) or agree
                    to exchange such information on or before __7/16/20______ (date).2

 ______             stipulate to not disclose information referenced by Fed. R. Civ. P.
                    26(a)(1)(A)-(D) for the specific reason(s) that:
                    __________________________________________________________________
                    __________________________________________________________________
                    __________________________________________________________________

 ______             have been unable to reach agreement on whether to disclose information referenced
                    by Fed. R. Civ. P. 26(a)(1)(A)-(D). (Identify party or


 1
   A party must make its initial disclosures based on the information then reasonably available to it and is not excused
 from making its disclosures because it has not fully completed its investigation of the case or because it challenges
 the sufficiency of another party's disclosures or because another party has not made its disclosures. See Fed. R. Civ.
 P. 26(a)(1).
 2
   Information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D) must be made "at or within 14 days of the Rule 26(f)
 conference unless a different time is set by stipulation or court order, or unless a party objects during the conference that
 initial disclosures are not appropriate in the circumstances of the action and states the objection in the Rule 26(f)
 discovery plan." Fed. R. Civ. P. 26(a)(1). Any party first served or otherwise joined after the Rule 26(f) conference
 must make these disclosures within 30 days after being served or joined unless a different time is set by stipulation or
 court order. See Fed. R. Civ. P. 26(a)(1).

                                                              2
 64418597v.1
Case 2:18-cv-00311-JES-MRM Document 129 Filed 06/16/20 Page 3 of 9 PageID 1067




                 parties)________________________________________objects to disclosure of
                 such information for the specific reason(s) that:
                 __________________________________________________________________
                 __________________________________________________________________
                 __________________________________________________________________

        3.      Discovery Plan - Plaintiff: The parties jointly propose the following Plaintiff's
 discovery plan:

          a.      Plaintiff's Planned Discovery: A description of every discovery effort Plaintiff
          plans to pursue is described below. The description of each discovery effort will be listed
          under the appropriate heading below and will include the subject matter of the discovery
          and the time during which the discovery will be pursued:

                (1)     Requests for Admission: The parties agree to limit request for
          admissions to 30.

 Number of Requests for Admission: Parties may seek to limit the number of Plaintiff's requests for
 admission in accordance with Fed. R. Civ. P. 26(b)(2). Any such request must be made in paragraph
 6 below and approved by the court.

                (2)   Written Interrogatories: As allowed by The Federal Rules of Civil
          Procedure and local rules.

 Number of Interrogatories: Local Rule 3.03(a) provides "[u]nless otherwise permitted by the Court
 for cause shown, no party shall serve upon any other party, at one time or cumulatively, more than
 twenty-five (25) written interrogatories pursuant to Rule 33, Fed.R.Civ.P., including all parts and
 subparts." Any request by Plaintiff to exceed this limit must be made in paragraph 6 below and
 approved by the court.

                 (3)    Requests for Production or Inspection: The parties agree to limit
          request for production to 30.

                 (4)    Oral Depositions: As allowed by The Federal Rules of Civil Procedure
          and local rules.

 Number of Depositions: Local Rule 3.02(b) provides, "[i]n accordance with Fed. R. Civ. P.
 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be taken in any case unless
 otherwise ordered by the Court." Any request by Plaintiff to exceed this limit must be made in
 paragraph 6 below and approved by the court.

 Time Permitted for Each Deposition: Each deposition is limited to one day of seven hours in
 accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement of the parties or order of
 Court.




                                                   3
 64418597v.1
Case 2:18-cv-00311-JES-MRM Document 129 Filed 06/16/20 Page 4 of 9 PageID 1068




 The parties stipulate/request a court order to extend the time to take the deposition of the following
 individuals: None at this time.

                                            Proposed Length
          Name                               of Deposition                               Grounds

          b.      Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed. R. Civ.
          P. 26(a)(2)(C), that Plaintiff's Fed. R. Civ. P. 26(a)(2) disclosure will be due as noted here:
          January 15, 2021 [60 days before discovery cut-off]

          c.    Supplementation of Disclosures and Responses: Parties agree that Plaintiff's
          supplementation under Fed. R. Civ. P. 26(e) will be provided at the following times:
          February 1, 2021.

          d.     Completion of Discovery: Plaintiff will commence all discovery in time for it to be
          completed on or before March 16, 2021 (date). [30 days before dispositive motion
          deadline]

          4.     Discovery Plan – Defendants:

                 DEFENDANTS:             Defendants anticipate requesting a protective order to govern
                                         the exchange of discovery.

          a.      Defendant's Planned Discovery: A description of every discovery effort Defendant
          plans to pursue is described below. The description of each discovery effort will be listed
          under the appropriate heading below and will include the subject matter of the discovery
          and the time during which the discovery will be pursued:

                 DEFENDANTS:      Defendants intend to take discovery of all allegations at issue
                          in the Complaint through written discovery, depositions and potential
                          third party discovery. Defendants reserve the right to seek expert
                          discovery as well. As stated above, Defendants anticipate requesting a
                                 protective order to govern the exchange of discovery.

     (1) Requests for Admission: The parties agree to limit request for admissions to 30.

 Number of Requests for Admission: Parties may seek to limit the number of Defendant's requests for
 admission in accordance with Fed. R. Civ. P. 26(b)(2). Any such request must be made in paragraph
 6 below and approved by the court.

     (2) Written Interrogatories: As allowed by The Federal Rules of Civil Procedure and
         local rules.

 Number of Interrogatories: Local Rule 3.03(a) provides "[u]nless otherwise permitted by the Court
 for cause shown, no party shall serve upon any other party, at one time or cumulatively, more than
 twenty-five (25) written interrogatories pursuant to Rule 33, Fed.R.Civ.P., including all parts and


                                                    4
 64418597v.1
Case 2:18-cv-00311-JES-MRM Document 129 Filed 06/16/20 Page 5 of 9 PageID 1069




 subparts." Any request by Defendant to exceed this limit must be made in paragraph 6 below and
 approved by the court.

     (3) Requests for Production or Inspection: The parties agree to limit request for
         production to 30.

     (4) Oral Depositions: As allowed by The Federal Rules of Civil Procedure and local
         rules.

 Number of Depositions: Local Rule 3.02(b) provides, "[i]n accordance with Fed. R. Civ. P.
 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be taken in any case unless
 otherwise ordered by the Court." Any request by Defendant to exceed this limit must be made in
 paragraph 6 below and approved by the court.

 Time Permitted for Each Deposition: Each deposition is limited to one day of seven hours in
 accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement of the parties or order of Court.

 The parties stipulate/request a court order to extend the time to take the deposition of the following
 individuals: None at this time.

                                           Proposed Length
          Name                               of Deposition                               Grounds

          b.     Disclosure of Expert Testimony: Parties stipulate, in accordance with Fed. R. Civ.
          P. 26(a)(2)(C), that Defendant's Fed. R. Civ. P. 26(a)(2) disclosure will be due as noted
          here: February 1, 2021

          c.    Supplementation of Disclosures and Responses: Parties agree that Defendant's
          supplementation under Fed. R. Civ. P. 26(e) will be provided at the following times:
          February 15, 2021.

          d.    Completion of Discovery: Defendant will commence all discovery in time for it to
          be completed on or before March 16, 2021 (date).

          e.     Dispositive Motion Cutoff Date: April 16, 2021. Note, this date should be at least
          four months before the pretrial conference date.

         5.      Joint Discovery Plan - Other Matters: Parties agree on the following other matters
 relating to discovery (e.g., handling of confidential information, assertion of privileges, whether
 discovery should be conducted in phases or be limited to or focused upon particular issues):
                 The parties agree that, pursuant to Local Rule 3.03(e), the exchange of
         discovery requests and responses should be in Word format or PDF. The parties agree
         that documents will be produced in the form in which the documents are kept in the
         ordinary course of business by the producing party or in PDF format (or audio
         recordings in .wav format). To the extent that any party requests production of
         materials in other formats, the parties will discuss the issues outlined above and agree


                                                   5
 64418597v.1
Case 2:18-cv-00311-JES-MRM Document 129 Filed 06/16/20 Page 6 of 9 PageID 1070




          to a production protocol. The parties agree that all correspondence, discovery
          requests, and/or discovery responses (including production of documents) shall be
          served via electronic mail. The parties agree that inadvertent disclosure of
          information protected by the attorney-client and/or work-product privilege shall not
          constitute a waiver of an otherwise valid claim of privilege. The parties further agree
          to return any inadvertently disclosed privileged and/or trial-preparation material in
          accordance with Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of
          Evidence 502(b).
                 The parties certify that they have conferred together regarding any documents
          or information withheld due to claims of privilege, confidentiality, or other
          protections as required by Fed.R.Civ.P. 26. With respect to confidentiality
          agreements, the parties agree as follows: the parties will seek to enter into a mutually
          agreeable confidentiality agreement prior to the production of any confidential
          and/or proprietary records of the parties or the parties anticipate that they will file a
          proposed consent protective order of any trade secret, confidential, or proprietary
          information. The parties further anticipate that the terms of any such consent
          protective order will permit either party to move the Court to be released from the
          order’s confidentiality provisions as appropriate. The parties have not yet exchanged
          the terms of such protective order but anticipate doing so in the near future. The
          Parties will confer regarding the proposed Protective Order and will jointly submit a
          proposed Protective Order to the Court.

                  The parties believe that discovery of ESI, although possible, is unlikely. The
          parties agree to preserve discoverable ESI in its native format, and produce such
          information in .pdf or similar format. The parties further agree that, should the need
          arise, they will work together in a good faith attempt to resolve any disagreements
          about ESI without the need for judicial intervention, to the extent practicable.

                  The parties agree that the terms “ESI” or “Electronically Stored Information”
          refers to discoverable documents and data existing in electronic form including email,
          word processing documents, spreadsheets, electronic slide presentations, databases,
          and other reasonably accessible electronically stored information relevant to the
          claims or defenses of any party subject to discovery pursuant to Fed. R. Civ. P. 26
          that is proportional to the claims and defenses in this action.

                  Each document produced must be assigned a Bates number that: (i) is unique
          across the entire document production; (ii) contains no special characters or
          embedded spaces; and (iii) is sequential within a given document. If a Bates number
          or set of Bates numbers is skipped in a production, the producing party will so note
          in a cover letter or production log accompanying the production.

         6.      Disagreement or Unresolved Issues Concerning Discovery Matters: Any
 disagreement or unresolved issue will not excuse the establishment of discovery completion dates.
 The parties are unable to agree as to the following issues concerning discovery: No disagreements
 at this time.



                                                  6
 64418597v.1
Case 2:18-cv-00311-JES-MRM Document 129 Filed 06/16/20 Page 7 of 9 PageID 1071




         7.       Third Party Claims, Joinder of Parties, Potentially Dispositive Motions: Parties
 agree that the final date for filing motions for leave to file third party claims, motions to join parties
 should be October 1, 2020 [no later than 4 months from Case Management Report filing
 date and at least 4 months before pretrial conference]. (Note time limit in Local Rule 4.03.)

        8.      Settlement and Alternative Dispute Resolution: Pursuant to Local Rule
 3.05(c)(2)(C)(v), the parties submit the following statement concerning their intent regarding
 Alternative Dispute Resolution: The Parties agree to participate in a settlement conference
 with a magistrate judge prior to the close of discovery.

 Parties agree that settlement is (check one)

   __ likely
 ___X___ unlikely.

 Parties agree to consent to binding arbitration pursuant to Local Rules 8.02(a)(3) and 8.05(b).
                  yes       X no                 likely to agree in future

 If binding arbitration is not agreed to, the court may order non-binding arbitration pursuant to Chapter
 Eight of the Local Rules of the Middle District of Florida, mediation pursuant to Chapter Nine of the
 Local Rules of the Middle District of Florida, or both.

       9.      The parties agree the settlement conference will be completed by March 16, 2021
 [5 months before pretrial conference].

         10.     Consent to Magistrate Judge Jurisdiction: The parties agree to consent to the
 jurisdiction of the United States Magistrate Judge for final disposition, including trial. See 28
 U.S.C. § 636. Should parties agree to proceed before the Magistrate Judge the attached form must be
 completed and filed with the case management report.

                          yes       X no                  likely to agree in future

          11.    Preliminary Pretrial Conference:

 Track Three Cases: Local Rule 3.05(c)(3)(B) provides that preliminary pretrial conferences are
 mandatory in Track Three Cases.

 Track Two Cases: Parties
 _____ request                    (check one)
  X     do not request

 a preliminary pretrial conference before entry of a Case Management and Scheduling Order in this
 Track Two case. Unresolved issues to be addressed at such a conference include:

          12.    Final Pretrial Conference and Trial: Parties agree that they will be ready for a final
 pretrial conference on or after August 16, 2021 (date) [3 weeks before trial term begins] and for


                                                     7
 64418597v.1
Case 2:18-cv-00311-JES-MRM Document 129 Filed 06/16/20 Page 8 of 9 PageID 1072




 trial on or after September 6, 2021 (date) [3 weeks after pretrial conference (no more than 18
 months after Complaint is filed)]. This Jury trial is expected to take approximately 1 - 3 day(s).

         13.      Pretrial Disclosures and Final Pretrial Procedures: Parties acknowledge that they are
 aware of and will comply with pretrial disclosures requirements in Fed. R. Civ. P. 26(a)(3) and
 final pretrial procedures requirements in Local Rule 3.06.

          14.   Other Matters:

                        (i)     The parties agree that, pursuant to Rule 5(b)(2)(E) and 6(d) of the
                        Federal Rules of Civil Procedure, any pleadings or other papers, including
                        discovery requests, may be served by sending such documents by email to
                        the primary and/or secondary email addresses listed below (or any updated
                        email address provided to all counsel of record). The format to be used for
                        attachments to any email message shall be either Microsoft Word (.doc or
                        .docx) or Adobe Acrobat (.pdf). If an error or delayed delivery message is
                        received by the sending party, then the sending party shall promptly (within
                        three (3) business days of receipt of such message) notify the intended
                        recipient of the message and serve the pleading or other papers by other
                        authorized means.

                        (ii)   The parties agree to use a unified exhibit numbering system for any
                        depositions to be taken by either party in this matter.

                        (iii) The parties agree that communications between the parties and their
                        respective litigation counsel regarding the case following the filing of the
                        Complaint need not be included on a privilege log.

                        (iv)   The parties agree that communications between experts and counsel
                        and/or parties (other than communications identified in Fed. R. Civ. P.
                        26(b)(4)(C)(i-iii)), as well as drafts of expert reports, are not discoverable.

                        (v)     The parties will initially attempt to resolve discovery disputes via
                        telephone call between counsel(s), prior to sending a discovery dispute
                        letter.

                        (vi)   Documents will be produced on a rolling basis where appropriate
                        and reasonable to do so.




                                                   8
 64418597v.1
Case 2:18-cv-00311-JES-MRM Document 129 Filed 06/16/20 Page 9 of 9 PageID 1073




  /s/                                            /s/
  Sandra K. Dressler                             Alexander Meier
  3823 SE 11th Place, Unit 1                     Florida Bar No.: 1011557
  Cape Coral, FL 33904                           Seyfarth Shaw LLP
  239-745-0032                                   1075 Peachtree Street, N.E., Ste. 2500
  PRO SE Plaintiff                               Atlanta, GA 30309
                                                 Telephone: (404) 885-1500
                                                 Facsimile: (404) 892-7056
                                                 ameier@seyfarth.com
                                                 Attorney for Defendant, Equifax Information
                                                 Services LLC

  /s/                                            /s/
  Richard B. Weinman                             Marie T. Rives
  Florida Bar No.:                               Florida Bar No.:
  Winderweedle, Haines, Ward & Woodman, PA       Civil Litigation Bureau
  329 Park Avenue North, 2nd Floor               Office of the Attorney General
  Winter Park, FL 32789                          501 E. Kennedy Blvd., Suite 1100
  Telephone: (407) 423-4246                      Tampa, FL 33602
  Facsimile: (407) 423-7014                      Telephone: (813) 577-4533
  Email: rweinman@whww.com                       Facsimile: (813)-233-2886
  Attorney for Defendant, Education Credit       marie.rives@myfloridalegal.com
  Management Corporation                         Attorney for Defendant, Florida Department
                                                 of Education


                                                 /s/
                                                 Peter Hernandez
                                                 Florida Bar No.:
                                                 Hinshaw & Cubertson, LLP
                                                 2525 Ponce de Leon Blvd 4th Flr
                                                 Coral Gables, FL 33134-6044
                                                 Telephone: (305) 358-7747
                                                 Facsimile: (305) 577-1063
                                                 Email: phernandez@hinshawlaw.com
                                                 Attorney for Defendant, Navient Solutions,
                                                 LLC, Navient Corporation, Pioneer Credit
                                                 Recovery, Inc.




                                             9
 64418597v.1
